Citation Nr: 0639394	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  91-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher disability rating for a surgical scar 
of the neck, assigned a noncompensable rating from March 31, 
1989, and a 10 percent rating from August 30, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957, and from August 1959 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran had been represented in this appeal by 
a private attorney but has indicated that the private 
attorney is no longer representing him and that he has 
appointed a State organization to represent him.  
Documentation of the new appointment is not of record.


FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the appellant submitted a written statement 
indicating his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b)(c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
veteran perfected an appeal with respect to the issue 
appearing above.  

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  A review of the record shows that, in 
a statement received from the appellant in August 2006, he 
expressed his desire to withdraw his appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
a higher disability rating for a surgical scar of the neck 
from appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.  


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


